DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 07/26/2022. Claims 37, 40, 42, 61-53, 56-60, 62 and 63 were amended. No claims were newly added. Claim1-36, 41, 47 and 48 are canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first adjustment mechanism” and “second adjustment mechanism” in claim 60.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 60, the new matter is:
“… the stop has a first stop condition and a second stop condition: in the first stop condition, the stop is engaged with a first portion of the second shell segment to limit relative motion in a first direction between the first shell segment and the second shell segment; and in the second stop condition, the stop is disengaged from the first portion and engaged with a second portion of the shell segment to limit relative motion in a second direction between the first shell segment and the second shell segment.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 62, the limitation “wherein the arm support is configured to allow a continuous range of motion the first stop condition and the second stop condition” is unclear. A grammatical and/or typographical error prevents the Examiner from determining the intended scope of the claim.
Claim 63 is rejected by virtue of its dependency from claim 62.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-40, 42-46, 49, 52, 53, 58, 59 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (U.S. Pat. 9,918,864 B2, hereinafter “Grant”).
Regarding claim 37, Grant discloses a portable arm support 10 (Fig. 1) configured to allow a range of motion of an arm of a patient (see col. 6, lines 56-61 disclosing a range of motion hinge 40 that enables rotation of shell segments 21 and 31 about a set range of motion), comprising:
a rigid shell (made of segments 21 and 31; see Fig. 1) sized and shaped for securing to the arm of the patient, wherein the rigid shell is configured to inhibit flexion of the arm outside the range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 of the cuff permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 of the motion hinge 40; flexion outside this range is implied to be inhibited), the rigid shell including:
a first shell segment 21 (Fig. 1);
a second shell segment 31 (Fig. 1); and
a hinge 40 (Fig. 1) interconnecting the first shell segment with the second shell segment and configured to facilitate relative motion between the first shell segment and the second shell segment within the range of motion of the arm of the patient (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 of the motion hinge 40; flexion outside this range is implied to be inhibited); and
a window 22 (Fig. 1) including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell (see, e.g., windows 22 which extend from the interior wall of a part 21 of the rigid shell through an outer wall of the part 21 of the rigid shell).
Regarding claim 38, the device of Grant is understood to be configured to “engage” with a catheter in communication with the vasculature of the patient to maintain a location of the catheter with respect to the vasculature of the patient; the catheter may be physically connected to the arm support of Grant by any conventional means, or it may be indirectly engaged as the catheter is engaged with the patient’s arm and the support arm is engaged with the patient’s arm.
Regarding claim 39, Grant discloses that the first shell segment is configured for securing above an elbow of the patient (see Fig. 5 illustrating the placement of the first shell segment on the humerus of a patient), and the second shell segment is configured for securing below the elbow of the patient (see Fig. 5 illustrating the placement of the second shell segment on the forearm of the patient).
Regarding claim 40, Grant discloses that the rigid shell comprises a stop 41 (Fig. 1) configured to limit the relative motion between the first segment and the second segment to inhibit flexion of the arm when the arm support is secured to the arm of the patient outside the range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that setting a flexion rotation stop 41 of the motion hinge 40 permits only a specific range of elbow motion; flexion outside this range is implied to be inhibited).
Regarding claim 42, Grant discloses that the stop 41 is a first stop that limits flexion of the arm (i.e., col. 6, line 65 discloses a “flexion rotation stop 41”) and further comprising a second stop 42 that inhibits extension of the arm (see col. 6, lines 65-66 disclosing an “extension rotation stop 42”).
Regarding claim 43, Grant discloses that the stop 41 projects from the second shell segment (see Fig. 1 illustrating the stop 41 projecting from the support 70) and is located proximate to the hinge 40 (see Fig. 1 showing the stop 41 proximate to a screw showing the precise location where the shell segments pivot relative to one another), and the stop 41 is configured to engage with a portion of the first shell segment (such as the portion of the first shell segment 21 where an adjustment apparatus 64 is located).
Regarding claim 44, Grant discloses that the stop 41 is a unitary piece with the second shell segment (i.e., the stop 41 is unitarily connected with an annular hinge 50 of the second shell segment; for the purpose of examination, the term “unitary” is being broadly reasonably defined as forming a single entity).
Regarding claim 45, Grant discloses that the stop 41 is configured to selectively engage with the second shell segment to allow a limited range of motion between the first shell segment and the second shell segment (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 of the motion hinge 40; flexion outside this range is implied to be inhibited).
Regarding claim 46, Grant shows, for instance in Fig. 1, that the window 22 extends through the thickness (i.e., the distance between the interior and exterior surfaces) of the rigid shell.
Regarding claim 49, Grant discloses one or more straps 23 (Fig. 1) configured to constrict the arm support to secure the arm support to the arm of the patient (see also col. 6, lines 35-39).
Regarding claim 52, Grant discloses a portable arm support 10 (Fig. 1) configured to allow a range of motion of an arm of a patient (see col. 6, lines 56-61 disclosing a range of motion hinge 40 that enables rotation of shell segments 21 and 31 about a set range of motion) with the portable arm support secured to the patient, comprising:
a rigid shell (made up of shell segments 21 and 31; see Fig. 1) sized and shaped for securing to the arm of the patient, wherein the rigid shell is configured to inhibit flexion or extension of the arm outside the range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 and an extension rotation stop 42 of the motion hinge 40; flexion or extension outside this range is implied to be inhibited), the rigid shell including:
a first shell segment 21 (Fig. 1);
a second shell segment 31 (Fig. 1) moveably coupled with the first shell segment; and
a hinge 40 (Fig. 1) interconnecting the first shell segment with the second shell segment and facilitating relative motion between the first shell segment and the second shell segment within the range of motion of the arm within the limited range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 and the extension rotation stop 42 of the motion hinge 40; flexion and extension outside this range is implied to be inhibited); and
a window 22 (Fig. 1) including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell (see, e.g., windows 22 which extend from the interior wall of the rigid shell through an outer wall of the rigid shell);
wherein the portable arm support is configured to allow the relative motion between the first shell segment and the second shell segment to provide the limited range of motion to the arm of the patient (see col. 6, lines 56-61 disclosing a range of motion hinge 40 that enables rotation of shell segments 21 and 31 about a set range of motion).
Regarding claim 53, Grant discloses a stop, e.g., a flexion motion stop 41 configured to limit the relative motion between the first segment and the second segment to inhibit flexion of the arm when the arm support is secured to the arm of the patient outside the range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 of the motion hinge 40; flexion outside this range is implied to be inhibited).
Regarding claim 58, a skilled artisan would recognize that the range of motion disclosed in Grant is continuous (i.e., the range of motion can be unbroken or without interruption).
Regarding claim 59, Grant discloses a portable arm support 10 (Fig. 1) configured to allow a range of motion of an arm of a patient (see col. 6, lines 56-61 disclosing a range of motion hinge 40 that enables rotation of shell segments and about a set range of motion) comprising:
a rigid shell (made up of shells 21 and 31; see Fig. 1) sized and shaped for securing to the arm of the patient, wherein the rigid shell is configured to inhibit flexion or extension of the arm outside the range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 and an extension rotation stop 42 of the motion hinge 40; flexion or extension outside this range is implied to be inhibited), the rigid shell including:
a first shell segment 21 (Fig. 1);
a second shell segment 31 (Fig. 1) moveably coupled with the first shell segment; and
a hinge 40 (Fig. 1) interconnecting the first shell segment with the second shell segment and facilitating relative motion between the first shell segment and the second shell segment within the range of motion of the arm within the limited range of motion (see col. 6, line 56 to col. 7, line 3 disclosing that the motion hinge 40 permits only a specific range of elbow motion as determined by setting of a flexion rotation stop 41 and the extension rotation stop 42 of the motion hinge 40; flexion and extension outside this range is implied to be inhibited); 
a window 22 (Fig. 1) including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell (see, e.g., windows 22 which extend from the interior wall of the rigid shell through an outer wall of the rigid shell);
a stop 41 projecting from the first shell segment (see Fig. 1 illustrating the stop 41 projecting below the first shell segment), wherein the stop 41 is configured to selectively engage with the second shell segment according to movement between the first shell segment and second shell segment to allow a limited range of motion between the first shell segment and second shell segment (i.e., the stop 41 is a flexion motion stop 41 which inhibits flexion beyond the point limited by the stop 41; it is understood when this point is reached, the second shell segment interacts with the stop 41 to limit such movement and to permit only the predetermined range of motion).
Regarding claim 62, a skilled artisan would recognize that the range of motion disclosed in Grant is continuous (i.e., the range of motion can be unbroken or without interruption).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 37-40, 42-44, 46, 49, 52-55, 57-60, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1, hereinafter “Golden”) in view of Vallino et al (U.S. Pub. 2014/0060547 A1, hereinafter “Vallino”).
Regarding claim 37, Golden discloses a portable arm support 350 (Fig. 32) configured to allow a range of motion of an arm of a patient (see below), comprising:
a rigid shell (combination of shell sections 352 and 354; see Fig. 32) sized and shaped for securing to the arm of the patient, wherein the rigid shell is configured to inhibit flexion of the arm outside the range of motion (i.e., shell section 352 is hinged relative to the shell section 354 such that the two sections can be adjusted relative to one another to allow a range of motion of the patient’s arm corresponding to the phantom lines in Fig. 32 during the adjusting process; then, and then the hinge can be locked to inhibit flexion beyond the range of motion), the rigid shell including:
a first shell segment 352 (Fig. 32);
a second shell segment 354 (Fig. 32); and
a hinge 356 (Fig. 32) interconnecting the first shell segment with the second shell segment and configured to facilitate relative motion between the first shell segment and the second shell segment within the range of motion (see paras [0103]-[0104] disclosing that the hinge is a pivot which can be loosened or otherwise allows the segments to rotate relative to one another within a range).
It is noted that Golden does not appear to disclose a window including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell, wherein the window provides access to vasculature of the patient in correspondence with the portable arm support secured to the patient.
Vallino discloses an intravenous extremity support having a window 21 (see Figs. 1F, 2A, 2B, 2C and 2D) including an aperture (defined by connected sides 13 that define the window 21), the aperture extending from an interior wall of the support to an outer wall of the support (as shown in the figures), wherein the window provides access to vasculature of the patient when the arm support is secured to the patient (i.e., the window 21 may be either a transparent portion of the arm support which provides the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation; see Abstract and paras [0016], [0019], [0163] and [0179]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Golden in order to incorporate a window including an aperture, as taught in Vallino, based on the teaching in Vallino of the desirability of using a window associated with the support to visualize an area of the arm covered by the support or to provide direct access to such area without removing or significantly altering the position of the arm support; doing so would thus allow an operator or the user to visualize or access the arm while maintaining the desirable permanent flexion provided in the device of Golden.
Regarding claim 38, the device of Golden is understood to be configured to “engage” with a catheter in communication with the vasculature of the patient to maintain a location of the catheter with respect to the vasculature of the patient; the catheter may be physically connected to the arm support of Golden by any conventional means, or it may be indirectly engaged as the catheter is engaged with the patient’s arm and the support arm is engaged with the patient’s arm.
Regarding claim 39, Golden discloses that the first shell segment is configured for securing above an elbow of the patient (i.e., shell segment 352 is an “upper arm” portion disclosed in para [0103] which is understood, based on the figures, to be placed above the elbow), and the second shell segment is configured for securing below the elbow of the patient (i.e., shell segment 354 is a “lower arm” portion which, based on the figures, is placed below the elbow, with the hinge or pivot 358 placed at approximately the elbow).
Regarding claim 40, Golden discloses that the rigid shell comprises a stop configured to limit the relative motion between the first segment and the second segment outside the range of motion (i.e., para [0103]- [0104] discloses numerous pivot features including a nut and a bolt that may be used as a pivot, which can be loosed to release the shell segments, and is understood to be able to be tightened in order to limit the motion between the first and second segments; para [0106] also discloses an alternative embodiment in Figs. 32-33 in which a hinge, pivot or other structure can allow adjustment of the elbow and then locking of the arm support to a desired angle).
Regarding claim 42, Golden discloses that the stop is a first stop which was previously described to limit flexion, and further comprising a second stop that inhibits extension of the arm in correspondence with the portable arm support secured to the arm of the patient (i.e., the nut may be a first stop, and the bolt may be a second stop, or vice-versa, the nut and bolt cooperating to inhibit extension of the arm by being able to tighten the two shell segments relative to one another and inhibit either flexion or extension motion thereof).
Regarding claim 43, Golden discloses that the stop projects from the second shell segment and is located proximate to the hinge, and the stop is configured to engage with a portion of the first shell segment to limit the relative motion between the first segment and the second segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 44, Golden discloses that the stop is a unitary piece with the second shell segment (i.e., the stop may be the nut 364 or the bolt 366, both of which are mated with the second shell to form a single unitary piece; it is noted that Applicant’s disclosure does not provide for a specific definition of the term “unitary”, and so the term “unitary” is being broadly reasonably defined as forming a single entity).
Regarding claim 45, Golden discloses that the stop is configured to selectively engage with the second shell segment to allow a limited range of motion between the first shell segment and the second shell segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 46, the combination of Golden and Vallino renders obvious the window extending through a thickness of the rigid shell since Vallino shows that the window extends through the thickness of the arm support, and one would expect a similar configuration of the window when incorporated into the device of Golden.
Regarding claim 49, Golden discloses one or more straps configured to constrict the arm support to secure the arm support to the arm of the patient (the various embodiments shown in Fig. 1, 2, 5, 7, 8, 9, 10, 11, 15, 24, 26, 28, 30 and 31 illustrate a strap 38 associated with the first shell segment and another strap (also referenced as numeral 38) associated with the second shell segment, in order to hold the upper and lower arm portions to the first and second shell segments, respectively; although the embodiment in Fig. 12 does not explicitly show straps, it is understood that this embodiment must have identical or similar strap structure, otherwise the arm support would fall off the user’s arm).
Regarding claim 52, Golden discloses a portable arm support 120 (Fig. 12) configured to allow a range of motion of an arm of a patient with the portable arm support secured to the patient, comprising:
a rigid shell (which is a combination of shell sections 142 and 144; see Fig. 14) sized and shaped for securing to the arm of the patient, wherein the rigid shell inhibits flexion of the arm of the patient beyond a limited range of motion (i.e., the shell as shown in the configuration in Fig. 32 is secured to the arm and prevents the forearm from flexing relative to the upper arm; however, the hinge connecting them can be loosened in order to enable flexion within a range of motion), the rigid shell including:
a first shell segment 652 (Fig. 32);
a second shell segment 354 (Fig. 32); and
a hinge 358 (Fig. 32) interconnecting the first shell segment with the second shell segment to facilitate relative motion between the first shell segment and the second shell segment (see paras [0103]-[0104] disclosing that the hinge 146 is a pivot which can be loosened or otherwise allows the segments to rotate relative to one another; see also Fig. 32 and para [0106] disclosing a hinge or pivot to allow adjustment of the elbow and then locking of the arm support at the desired angle) to allow flexion and extension of the arm within the limited range of motion, and configured to allow a relative motion between the first shell segment and the second shell segment to provide the limited range of motion to the arm of the patient (e.g., using the pivot which can be locked to prevent relative rotation of the shell segments, as disclosed in paras [0103]-[0106], and which can be unlocked to allow the movement within the range of motion).
It is noted that Golden does not appear to disclose a window including an aperture, the aperture extending from an interior wall of the rigid shell to an outer wall of the rigid shell, wherein the window provides access to vasculature in correspondence with the portable arm support secured to the patient.
Vallino discloses an intravenous extremity support having a window 21 (see Figs. 1F, 2A, 2B, 2C and 2D) including an aperture (defined by connected sides 13 that define the window 21), the aperture extending from an interior wall of the support to an outer wall of the support (as shown in the figures), wherein the window provides access to vasculature of the patient when the arm support is secured to the patient (i.e., the window 21 may be either a transparent portion of the arm support which provides the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation; see Abstract and paras [0016], [0019], [0163] and [0179]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Golden in order to incorporate a window including an aperture, as taught in Vallino, based on the teaching in Vallino of the desirability of using a window associated with the support to visualize an area of the arm covered by the support or to provide direct access to such area without removing or significantly altering the position of the arm support; doing so would thus allow an operator or the user to visualize or access the arm while maintaining the desirable permanent flexion provided in the device of Golden.
Regarding claim 53, Golden discloses that the portable arm support comprises a stop configured to limit the relative motion between the first segment and the second segment (i.e., para [0103]- [0104] discloses numerous pivot features including a nut and a bolt that may be used as a pivot, which can be loosed to release the shell segments, and is understood to be able to be tightened in order to limit the motion between the first and second segments, otherwise, the pivot would not properly support the arm; para [0106] also discloses an alternative embodiment in Figs. 32-33 in which a hinge, pivot or other structure can allow adjustment of the elbow and then locking of the arm support to a desired angle).
Regarding claim 54, Golden discloses that the stop projects from the second shell segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).
Regarding claim 55, Golden discloses that the stop is a unitary piece with the second shell segment (i.e., the stop may be the nut 364 or the bolt 366, both of which are mated with the second shell to form a single unitary piece; it is noted that Applicant’s disclosure does not provide for a specific definition of the term “unitary”, and so the term “unitary” is being broadly reasonably defined as forming a single entity).
Regarding claim 57, Golden discloses a removable cover configured for selective coupling with the rigid shell (para [0066] discloses that padding 36 may be provided which may be covered by a cloth or fabric structure which extends over and around the entire arm support; although this is disclosed with respect to the embodiment in Fig. 1, it is understood that the embodiment shown in Fig. 12-14 may also be provided with padding which is covered by a cloth or fabric structure in order to convey the same benefits to patient comfort as disclosed in para [0066]).
Golden does not appear to disclose that the removable cover includes a second window such that the first window is configured for alignment with the second window with the removable cover coupled with the rigid shell.
However, in light of Vallino teaching a window 21 providing the ability to visualize the location of an intravenous line, or the window may be an opening in the support to allow physical access to the arm, for instance for palpitation (see Vallino at Abstract and paras [0016], [0019], [0163] and [0179]), a skilled artisan would have found it obvious to provide a corresponding window in the removable cover so as to allow visualization or physical access to the arm without removing the cover.
Regarding claim 58, Golden discloses that the range of motion is continuous (i.e., when the hinge is unlocked, a user can engage in continuous motion).
Regarding claim 59, Golden in view of Vallino discloses the device as described above in the rejection of claims 43, 52 and 53 and 54 which collectively recite all the claimed subject matter recited in claim 59. Golden in view of Vallino also discloses that the stop is configured to selectively engage with the second shell segment according to movement between the first shell segment and the second shell segment to allow a limited range of motion between the first shell segment and the second shell segment (i.e., the stop can be tightened so as to engage the second shell and to limit movement, then it can be disengaged from the second shell to allow a limited amount of movement to occur).
Regarding claim 60, Golden discloses that the first shell segment has a first adjustment mechanism, such as a first strap in a series of straps 38 (see Fig. 15) configured to secure the first shell segment below an elbow of a patient; 
the second shell segment has a second adjustment mechanism, such as a second strap in a series of straps 38 (see Fig. 15) configured to secure the second shell segment above the elbow of the patient; 
the second shell segment comprises a blood circuit guide (such as an inner surface) configured to engage a portion of a blood circuit (it is noted that the inner surface could engage a portion of a blood circuit if such were present); 
the first shell segment comprises the stop (such as the nut or bolt that forms the stop, as shown in Fig. 32), and the stop has a first stop condition and a second stop condition:
in the first stop condition, the stop is engaged with a first portion of the second shell segment to limit relative motion in a first direction between the first shell segment and the second shell segment (i.e., the condition where the stop is tightened so as to lock the hinge); and 
in the second stop condition, the stop is disengaged from the first portion and engaged with a second portion of the shell segment to limit relative motion in a second direction between the first shell segment and the second shell segment (i.e., the condition where the stop is loosened so as to unlock the hinge).

It is noted that Golden in view of Vallino does not explicitly disclose the second shell segment comprises the window.
However, Vallino repeatedly suggests the desirability of a second window, for instance, as shown in Figs. 2A, 2B, 2C, 2D, and 2G and disclosed in paras [0020] and [0193]). Generally, Vallino discloses that windows allow for the visualization of the patient’s extremity without the removal of the extremity support (see para [0020]).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the device of Golden so that windows are provided at areas of the arm support where it is desirable to visualize the patient’s arm without the removal of the arm support. A skilled artisan would recognize that it may be desirable to visualize the arm at the first and/or second shell segment; thus, a skilled artisan would have found it obvious to provide a window at each of the shell segments in order to visualize the portion of the arm beneath the segment with a reasonable expectation of success.
Regarding claim 62, Golden discloses that the arm support is configured to allow a continuous range of motion (it is not known what is meant by “a continuous range of motion the first stop condition and the second stop condition”), i.e., when the hinge is loosened to adjust the positions of the first shell and second shell, the range of motion is allowed).
Regarding claim 63, Golden discloses that the stop is configured to selectively engage with a first edge of the second shell segment to limit the relative movement in a first direction of the first shell segment and the second shell segment (Fig. 32-33 shows the nut and bolt projecting from the back edge of the first segment and second segment, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments).

Claims 50, 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (U.S. Pat. 9,918,864 B2) in view of Ancinec (U.S. Pat. 9,358,147 B1, hereinafter “Ancinec”).
Regarding claims 50, 56 and 61, it is noted that Grant does not appear to disclose a biasing member configured to bias the arm support toward extension, the biasing member including one or more of a spring or an elastic member.
Ancinec discloses a support suitable for use on a limb (see embodiment of Fig. 1), the support having a first shell segment 3 and a second shell segment 6 (Fig. 1), a hinge member 10 that interconnects two shell segments, and a biasing member in the form of a spring 42 that is connected to the hinge member 10 in order to bias the first and second shell segments 3 and 6 into a straight configuration to cause the limb to be extended (see col. 4, lines 23-25).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Grant in order to provide a biasing member configured to bias the arm support toward an extended configuration, in order to assist the patient in straightening their limbs in the event that a medical condition resulted in reduced control or strength of the limb (see Ancinec at col. 1, lines 31-33).

Claims 50, 56 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Vallino et al (U.S. Pub. 2014/0060547 A1), further in view of Ancinec (U.S. Pat. 9,358,147 B1, hereinafter “Ancinec”).
Regarding claims 50, 56 and 61, it is noted that Golden in view of Vallino does not appear to disclose a biasing member configured to bias the arm support toward extension, the biasing member including one or more of a spring or an elastic member.
Ancinec discloses a support suitable for use on a limb (see embodiment of Fig. 1), the support having a first shell segment 3 and a second shell segment 6 (Fig. 1), a hinge member 10 that interconnects two shell segments, and a biasing member in the form of a spring 42 that is connected to the hinge member 10 in order to bias the first and second shell segments 3 and 6 into a straight configuration to cause the limb to be extended (see col. 4, lines 23-25).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in view of Vallino, in order to provide a biasing member configured to bias the arm support toward an extended configuration, in order to assist the patient in straightening their limbs in the event that a medical condition resulted in reduced control or strength of the limb (see Ancinec at col. 1, lines 30-33).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Vallino et al (U.S. Pub. 2014/0060547 A1), further in view of Einarsson (U.S. Pub. 2009/0024065 A1, hereinafter “Einarsson”).
Regarding claim 51, it is noted that Golden in view of Vallino does not appear to disclose a feedback device that provides a sound or vibration notification to the patient in correspondence with the patient moving its arm away from a specified orientation.
Einarsson discloses a wearable device having feedback characteristics that provide a sound or vibration when a patient moves his or her arm away from a specified orientation (see paras [0014], [0045], [0143], [0146] disclosing an exemplary stimulus such as a sound created by a buzzer or beeper, or a vibration activated by a user, when an unsafe condition of the joint exists).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in order to provide a feedback device that provides a sound or vibration notification to the patient when the patient moves its arm away from a specified orientation, as taught in Einarsson, so as to provide a user with information regarding a range of motion parameters of the joint and to maintain proper joint orientations by notifying the user of an unsafe or potentially injurious configuration of the joint (see Einarsson at Abstract).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (U.S. Pat. 9,918,864 B2) in view of Einarsson (U.S. Pub. 2109/0024065 A1, hereinafter “Einarsson”).
Regarding claim 51, it is noted that Grant does not appear to disclose a feedback device that provides a sound or vibration notification to the patient in correspondence with the patient moving its arm away from a specified orientation.
Einarsson discloses a wearable device having feedback characteristics that provide a sound or vibration when a patient moves his or her arm away from a specified orientation (see paras [0014], [0045], [0143], [0146] disclosing an exemplary stimulus such as a sound created by a buzzer or beeper, or a vibration activated by a user, when an unsafe condition of the joint exists).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Grant in order to provide a feedback device that provides a sound or vibration notification to the patient when the patient moves its arm away from a specified orientation, as taught in Einarsson, so as to provide a user with information regarding a range of motion parameters of the joint and to maintain proper joint orientations by notifying the user of an unsafe or potentially injurious configuration of the joint (see Einarsson at Abstract).

Response to Arguments
Applicant's arguments filed in the Remarks on 07/26/2022 have been fully considered.
The previously applied rejections of claims 37, 42, 51, 52, 59 and all claims depending therefrom under 35 U.S.C. 112 were withdrawn based on Applicant’s amendments. 
Applicant’s arguments regarding the previously applied rejections of claims 37-40, 42-44, 46, 49, 52-55, 57-60 and 62-63 under 35 U.S.C. 103 (Remarks, pgs. 9-23) were considered.
In response to Applicant’s argument regarding allegedly inconsistent and contradictory statements (Remarks, pgs. 10-13), Examiner notes that the statement that “Golden does not disclose immobilizing two shell segments” appears to have been made in error. This statement has been deleted from the Office action for the sake of clarity. Applicant is directed to the Conclusion for information regarding the status of the Office action. 
Applicant further argued that the Office action did not set forth a “sufficiently articulative and information rejection of claim 59” (Remarks, pg. 13). Examiner has clarified the rejection to note that claim 59 appears to recite substantially the same limitations as in claims 43, 52 and 53 and 54. Golden in view of Vallino also discloses the newly added limitation as discussed in the rejection above.
Applicant further argued that the previous Office action “fails to assess Applicant’s claimed subject matter as a whole with respect to the prior art, as required under [35 U.S.C.] 103” (Remarks, pgs. 14-16). To support this argument, Applicant asserted that Golden is an “immobilizer” that teaches locking of its components together to support a limb of a patient, in contrast to Applicant’s invention (Remarks, pg. 16). 
First, it is noted that Applicant’s own invention is also an immobilizer (Applicant’s disclosure is replete with references to the arm support inhibiting movement of the arm of the patient; further, Applicant’s claims 37, 42, 52 and 59 specifically recite inhibiting flexion, extension or both).
Second, the prior art as a whole renders obvious Applicant’s claimed invention as a whole because the prior art (specifically, Golden) allows both of the claimed intended uses: inhibition of flexion of the arm outside a range of motion (such as by tightening the hinge to immobilize the shell segments), and facilitating relative motion between the first and second shell segments within a range of motion (such as by loosening the hinge to allow the shell segments to move relative to one another).
For this reason, the rejection is maintained.
Applicant further argued that the Office action cited the same structure(s) of Golden as allegedly disclosing two separate elements of Applicant’s claims (Remarks, pg. 17-19). Applicant alleged that the Office action referred to the “nut and bolt” corresponds to a hinge and a stop (Remarks, pg. 17; repeated on pgs. 18 and 19). 
However, the Office action did not make this statement. Instead, the Office action noted that the nut may be a first stop, and the bolt may be a second stop, or vice-versa, the nut and bolt cooperating to inhibit extension of the arm by being able to tighten the two shell segments relative to one another and inhibit either flexion or extension motion thereof.
For this reason, the rejection is maintained.
Applicant argued that the prior art does not disclose the limitation of claim 44, “wherein the stop is a unitary piece with the second shell segment.” (Remarks, pgs. 19-21).
However, Applicant has not specifically argued how the prior art does not disclose the stop being unitary with the second shell segment this claim limitation (the Office action stated that the stop may be the nut 364 or the bolt 366, both of which are mated with the second shell to form a single unitary piece). Although Applicant’s disclosure illustrates a first stop as a unitary, single piece with a second shell segment (see Fig. 9B), no specific definition was provided for the term “unitary” and Fig. 9B does not appear to limit this term to a definition narrower than what is broadly reasonable interpretable by one of ordinary skill in the art.
For this reason, the rejection is maintained. 
Applicant further argued that the rejection uses impermissible hindsight in rejecting the claims (Remarks, pgs. 22-23). Yet it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Applicant has not described how the obviousness rejection includes knowledge only gleaned from the Applicant’s disclosure. 
Applicant’s arguments regarding claims 50, 51, 56 and 61 (Remarks, pgs. 23-24) amount to an allegation of patentability based on arguments made for previous claims.
For the reasons stated above, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Further, Applicant's amendment necessitated a new ground(s) of rejection presented in this Office action. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/26/2022